Rost, J.,

dissenting. — I think with the district judge, that he could not entertain jurisdiction of this case, even for damages, unless the plaintiff had alleged in his petition that the District Court of the United States had ordered the defendant to make the conveyance and delivery, and that the defendant refused to do so.
Without this allegation, the marshal must be presumed to have done his duty. Whether he has or has not, is a matter between him and the court to which he belongs, which I conceive we have no power to determine in any case. We must hold him to be the organ of the court, until that court decides that he has ceased to be so.
Under this view of the situation in which the defendant stands, I cannot separate the officer who obeys and executes orders, from the court which gives them. His acts and his omissions are the acts and omissions of the court. The refusal of the marshal in this instance to make a sale and delivery of the property in controversy, is the refusal of the District Court of the United States to cause that sale and delivery to be made. That refusal cannot subject the defendant to an action of damages.
The District Court of the United States, having first taken cognizance of the suit under which the property was sold, has exclusive jurisdiction of all proceedings arising therein; and the title and delivery of the property sold under execution, are proceedings in the suit. M’Kim vs. Voorhees, 7 Cranch, 289. Wayman vs. Southard, 10 Wheaton, 1.
If the remedy afforded to the purchaser is not as complete as it would be under a sheriff’s sale, the difference arises from *587the peculiar organization of the federal judiciary, and all considerations of occasional private loss, or inconvenience on account of its insufficiency, must give way to the paramount reason of state, which requires that the two jurisdictions should be kept distinct and separate. '
I am of opinion that the judgment of the district court ought to have been affirmed.